USDC IN/ND case 3:19-cv-00169-JD-MGG document 31 filed 05/06/21 page 1 of 3


                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 JEREMY HUFFMAN, SR.,

               Plaintiff,

                      v.                           CAUSE NO. 3:19-CV-169-JD-MGG

 CHRISTOPHER HALL, et al.,

               Defendants.

                                STATUS REPORT ORDER

       Pursuant to Federal Rule of Civil Procedure 26(f)(1) and 26(a)(1)(B)(iv), this case

is exempt from exchanging initial disclosures and from filing a Report of the Parties’

Planning Meeting. Nevertheless, pursuant to Fed. R. Civ. P. 16(b)(1) and Northern

District of Indiana Local Rule 16-1(c), the court must issue a scheduling order.

Therefore, pursuant to Northern District of Indiana Local Rule 16-1(b), defense counsel

and the unrepresented plaintiff must separately prepare and file brief status reports (not

exceeding three pages unless greater length is unavoidable) which address:

       1. what deadline should be set for joining parties and amending the pleadings;
       2. what discovery is planned;
       3. what deadline should be set for completing discovery; and
       4. what deadline should be set for filing dispositive motions.

However, before issuing a scheduling order, the court must promptly address the

affirmative defense (ECF 25 at 4) that the plaintiff did not exhaust his administrative

remedies as required by 42 U.S.C. § 1997e(a). The Seventh Circuit has explained “that

exhaustion is…a preliminary issue for the court.” Wagoner v. Lemmon, 778 F.3d 586, 592
USDC IN/ND case 3:19-cv-00169-JD-MGG document 31 filed 05/06/21 page 2 of 3


(7th Cir. 2015). Therefore, the court will set a deadline to file a summary judgment

motion addressing the exhaustion of administrative remedies. After resolving the

question of exhaustion of administrative remedies, the court will review the status

reports and enter a scheduling order which may, pursuant to Fed. R. Civ. P. 16(b)(4),

only be modified for good cause with leave of court.

      Additionally, the defendants filed a motion to conduct limited discovery (ECF

27) and wish to serve three discovery requests (ECF 27-1, 27-2, and 27-3) on Jeremy

Huffman, Sr., a prisoner without a lawyer, on the issue of exhaustion. They further wish

to serve a discovery request on St. Joseph County Jail (ECF 27-4) which also addresses

the exhaustion issue in this case. Good cause having been shown, the defendants’

motion will be granted.

      Huffman has also filed a motion to stay this case and for an extension of time to

serve Nurse Lynn. ECF 30. However, a stay is not warranted because counsel executed

a waiver of service of summons form on behalf of the defendants, including Nurse

Lynn (ECF 26), and also filed a notice of appearance (ECF 24) on behalf of the

defendants. Thus, Huffman’s motion will be denied.

      For these reasons, the court:

      (1) GRANTS the defendants’ motion to conduct limited discovery (ECF 27);

      (2) DENIES the plaintiff’s motion to stay this case and for an extension of time to

serve Nurse Lynn (ECF 30);

      (3) GRANTS the defendants until July 16, 2021, to file one joint summary

judgment motion based on the exhaustion of administrative remedies;


                                            2
USDC IN/ND case 3:19-cv-00169-JD-MGG document 31 filed 05/06/21 page 3 of 3


       (4) CAUTIONS the defendants this affirmative defense will be waived if it is not

raised in a summary judgment motion by the deadline;

       (5) REMINDS the defendants Local Rule 56-1 requires, “A party seeking

summary judgment against an unrepresented party must serve that party with the

notice contained in Appendix C;” and

       (6) ORDERS defense counsel and the unrepresented plaintiff to separately

prepare and file brief status reports by July 16, 2020;

       SO ORDERED this May 6, 2021.


                                                          s/Michael G. Gotsch, Sr.
                                                          Michael G. Gotsch, Sr.
                                                          United States Magistrate Judge




                                             3
